EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher McDonald on 12 MAR 2021.  
The application has been amended as follows: 
Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:


    PNG
    media_image1.png
    865
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    425
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    176
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    124
    643
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    52
    644
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    188
    657
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    638
    648
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    812
    668
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    187
    653
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    181
    677
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    301
    684
    media_image11.png
    Greyscale

*  *  *


The above changes were suggested by the examiner and graciously accepted by the Applicant to place the application in immediate condition for allowance.  The changes were made such that the claims comply with 35 USC 112(b) were not made in view of any prior art issues.
The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record in view of Applicant’s remarks entered with the RCE of 19 FEB 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business   

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





12 March 2021